COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Mutombo Kankonde and East-Side                   §               No. 08-20-00052-CV
  Oncology Clinic, PLLC,
                                                   §                  Appeal from the
                        Appellants,
                                                   §                205th District Court
  v.
                                                   §             of El Paso County, Texas
  Nagender Mankan,
                                                   §              (TC# 2019-DCV-2833)
                        Appellee.
                                                   §

                                                   §
                                             ORDER

       On February 24, 2020, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On March 3, 2020

Appellee filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before April 4, 2020.

       IT IS SO ORDERED this 5th day of March, 2020.


                                               PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.